Case 1:19-dm-00003-CMH Document 5-2 Filed 03/04/19 Page 1 of 2 PageID# 68




               EXHIBIT B


        FILED UNDER SEAL
 Case 1:19-dm-00003-CMH Document 5-2 Filed 03/04/19 Page 2 of 2 PageID# 69


                                 DEPARTMENT OF THE ARMY
           HEADQUARTERS, UNITED STATES ARMY FIRES CENTER OF EXCELUNCE AND FORT SILL
                                    465 MCNAIR AVE,SUITE 100
                                   FORT SILL,OKLAHOMA 73530



ATZR-C
                                                                              0 1 MAR 1 9
MEMORANDUM FOR Private Bradley Manning, aka, Chelsea Manning

SUBJECT: Grant of Testimonial Immunity and Order to Testify


1. As an officer empowered to convene general courts-martial, and pursuant to the
provisions of sections 6002 and 6004, Title 18, United States Code, and Rule for
Courts-Martial 704, 1 make the following findings:

   a. You possess Information relevant to a pending Grand Jury investigation of United
States V. John Doe 2010R03793. in the United States District Court for the Eastern
District of Virginia.

   b. On 22 January 2019, a United States District Judge In the Eastern District of
Virginia found that the presentation of evidence by you In this case Is necessary to the
public interest.

    c. It is likely that you would refuse to testify on the basis of your privilege against
self-incrimination If ordered to appear as a witness without testimonial immunity.
2. Pursuant to Rule for Courts-Martial 704 and section 6004, Title 18, United States
Code, I order you to cooperate fully with the order issued by the United States District
Court for the Eastern District of Virginia, to appear and testify fully, completely and
truthfully before the aforementioned Grand Jury proceedings, and you shall provide full,
complete and truthful information in regard to any other proceedings ancillary to the
above-captloned proceeding.

3. As provided in R.C.M.704 and section 6002, Title 18, United States Code, it Is
further ordered that no testimony or other information given by you pursuant to this
order or any Information directly or indirectly derived from such testimony or other
information shall be used against you in a criminal case,to Include any courts-martial,
except as permitted by 18 U.S.C.§ 6002.



                                              /
                                               WILSON A. SHOFFNER
                                               Major General, USA
                                               Commanding
